DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                     		Status of the claims
Claims 28-47 are pending. Claims 28-47 are presented for examination on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,842,847.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘847 comprise overlapping subject matter. US’847 is drawn to “a method of treating joint pain in a human comprising administering to a joint of the human selected from the group consisting of a shoulder joint, a hand joint and a spinal joint, an intra-articular injection of an effective amount of a pharmaceutical composition comprising DA-DKP prepared by removing albumin from a solution of a human serum albumin composition.” Dependent claims include: “the method of claim 1 wherein the composition is administered at a frequency selected from the group consisting of: a. no more frequently than once every six months, b. no more frequently than once every 5 months, c. no more frequently than once every 4 months, d. no more frequently than once every 3 months, and e. no more frequently than once every 2 months”; “the method of claim 1, wherein the composition administered by intra-articular injection is a composition having a concentration of DA-DKP from 50 μM to 350 μM”; “the method of claim 1, wherein the composition further comprises N-acetyl-tryptophan (NAT), caprylic acid, caprylate or combinations thereof”; “the method of claim 4, wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from 4 mM to 20 mM”; “the method of claim 1, wherein the step of removing the albumin comprises treating the human serum albumin composition by a separation method selected from the group consisting of ultrafiltration, sucrose gradient centrifugation, chromatography, salt precipitation, and sonication”; “the method of claim 6, wherein the step of removing comprises passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP”; “the method of claim 7, wherein the ultrafiltration membrane has a molecular weight cutoff selected from the group consisting of less than 50 kDa, less than 40 kDa, less than 30 kDa, less than 20 kDa, less than 10 kDa, less than 5 kDa and less than 3 kDa”; “the method of claim 1, wherein the pharmaceutical composition further comprises a second drug selected from the group consisting of an analgesic, an anti-inflammatory drug, and combinations thereof.” Another independent claim is drawn to “A method of treating joint pain in a human comprising administering to a joint of the human selected from the group consisting of a shoulder joint, a hand joint and a spinal joint, an intra-articular injection of an effective amount of a pharmaceutical composition comprising DA-DKP at a concentration of from 50 μM to 350 μM prepared by passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP.”. Dependent claims include “the method of claim 10, wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from 4 mM to 20 mM”; “the method of claim 10, wherein the ultrafiltration membrane has a molecular weight cutoff selected from the group consisting of less than 50 kDa, less than 40 kDa, less than 30 kDa, less than 20 kDa, less than 10 kDa, less than 5 kDa and less than 3 kDa”; “the method of claim 10, wherein the ultrafiltration membrane has a molecular weight cutoff of less than 5 kDa.” Another independent claim includes “A method of treating osteoarthritis in a human comprising administering to a joint of the human selected from the group consisting of a shoulder joint, a hand joint and a spinal joint, an effective amount of a pharmaceutical composition comprising DA-DKP prepared by removing albumin from a solution of a human serum albumin composition.” Dependent claims include “the method of claim 14, wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from 4 mM to 20 mM”; “the method of claim 14, wherein the ultrafiltration membrane has a molecular weight cutoff selected from the group consisting of less than 50 kDa, less than 40 kDa, less than 30 kDa, less than 20 kDa, less than 10 kDa, less than 5 kDa and less than 3 kDa”; “the method of claim 14, wherein the ultrafiltration membrane has a molecular weight cutoff of less than 5 kDa”; “the method of claim 14, wherein the pharmaceutical injection is by intra-articular injection to the joint selected from the group consisting of a shoulder joint, a hand joint and a spinal joint of the human.”
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-15 of U.S. Patent No. 9,623,072 (cited in the IDS dated 12/31/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘072 comprise overlapping subject matter. The claims of US ‘072 are drawn to: a method of treating joint pain in an animal in need thereof comprising administering to the animal in need thereof by intra-articular injection an effective amount of a pharmaceutical composition comprising DA-DKP prepared by removing albumin from a solution of a human serum albumin composition.  Dependent claims include the following limitations: “wherein the composition is administered no more frequently than once every six months, once every 5 months, once every 4 months, once every 3 months, or once every 2 months”; “wherein the composition administered by intra-articular injection is a composition having a concentration of DA-DKP from about 50 μM to about 350 μM”; “wherein the composition further comprises N-acetyl-tryptophan (NAT), caprylic acid, caprylate or combinations thereof”; “wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from about 4 mM to about 20 mM”; “wherein the step of removing the albumin comprises treating the human serum albumin composition by a separation method selected from the group consisting of ultrafiltration, sucrose gradient centrifugation, chromatography, salt precipitation, and sonication”; “wherein the step of removing comprises passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP”; “wherein the ultrafiltration membrane has a molecular weight cutoff of less than 50 kDa, less than 40 kDa, less than 30 kDa, less than 20 kDa, less than 10 kDa, less than 5 kDa or less than 3 kDa”; “wherein the pharmaceutical composition further comprises a second drug selected from the group consisting of an analgesic, an anti-inflammatory drug, and combinations thereof”. Another independent limitation is drawn to a method of treating joint pain in an animal in need thereof comprising administering by intra-articular injection to the animal in need thereof an effective amount of a pharmaceutical composition comprising DA-DKP at a concentration of from about 50 μM to about 350 μM prepared by removing albumin from a solution of a human serum albumin composition.  Dependent claims include “wherein the joint is selected from the group consisting of knee, hip, shoulder, hand and spine”; “wherein the step of removing comprises passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP”. 
 Yet another independent claim of US ‘072 is drawn to a method of treating joint pain in an animal in need thereof comprising administering by intra-articular injection to the animal in need thereof an effective amount of a pharmaceutical composition comprising DA-DKP prepared by passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP.  Dependent claims include “wherein the joint is selected from the group consisting of knee, hip, shoulder, hand and spine.”
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,980,834 (cited in the IDS dated 12/31/2020) in view of Burch et al. (“Burch”, US 8,420,600). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘834 comprise overlapping subject matter.
The claims of US’ 834 are drawn to a method of treating a degenerative joint disease comprising administering to an animal in need thereof an effective amount of a pharmaceutical composition comprising DA-DKP by intra-articular injection, wherein the degenerative disease is osteoarthritis.
Dependent claims include: “the method of claim 1 wherein the composition is administered no more frequently than once every six months, once every 5 months, once every 4 months, once every 3 months, or once every 2 months”; “the method of claim 1, wherein the composition administered by intra-articular injection is a composition having a concentration of DA-DKP from about 50 μM to about 350 μM”; “the method of claim 1, wherein the composition further comprises N-acetyl-tryptophan (NAT), caprylic acid, caprylate or combinations thereof”; “the method of claim 4, wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from about 4 mM to about 20 mM”; “the method of claim 1, wherein the DA-DKP is in a composition prepared by removing albumin from a solution of a human serum albumin composition”;  “the method of claim 6, wherein the step of removing the albumin comprises treating the human serum albumin composition by a separation method selected from the group consisting of ultrafiltration, sucrose gradient centrifugation, chromatography, salt precipitation, and sonication”; “the method of claim 7, wherein the step of removing comprises passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP”; “the method of claim 8, wherein the ultrafiltration membrane has a molecular weight cutoff of less than 50 kDa, less than 40 kDa, less than 30 kDa, less than 20 kDa, less than 10 kDa, less than 5 kDa or less than 3 kDa”; “the method of claim 6, wherein the composition further comprises NAT, caprylic acid, caprylate or combinations thereof”; “the method of claim 10, wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from about 4 mM to about 20 mM”; “the method of claim 1, wherein the pharmaceutical composition further comprises a second drug selected from the group consisting of an analgesic, an anti-inflammatory drug, and combinations thereof”
US ‘834 does not expressly teach degenerative joint disease of spine or hand.
Burch et al. (“Burch”, US 8,420,600) teaches compositions and methods for relieving pain at a site in a human or animal by administering at a discrete site in a human or animal a dose of capsaicin in an amount effective to denervate the discrete site without eliciting an effect outside the discrete location.  Burch discloses method for attenuating pain in a joint in a human or animal, comprising:
injecting into an intraarticular space or intrasynovially in the joint of a human or animal in need thereof an effective amount of a capsaicinoid (an analgesic) at a joint afflicted with osteoarthritis in a pharmaceutically acceptable carrier for injection in an amount effective to attenuate pain emanating from the joint for at least one month, the effective amount being from about 1 μg to about 5000 μg of capsaicin or a therapeutically equivalent dose of a capsaicinoid other than capsaicin. The capsaicin is injected into the articular space or synovial fluid of a joint selected from the group consisting of knee, elbow, hip, sternoclavicular, temporomandibular, shoulder, hand, foot, spinal, carpal, tarsal, wrist, ankle, and intervertebral disk.
It would have been obvious to treat hand or spine degenerative disease by injecting the DA-DKP of US ‘834 to the corresponding intra-articular joints using the technique disclosed by Burch (US 8,420,600, e.g., claims). One of ordinary skill in the art would have been motivated to do so to administer to the intraarticular joint the active agent DA-DKP claimed by US’834 to treat hand and spine degenerative disease in a patient.  One of ordinary skill in the art would have had a reasonable expectation of success given that the method of US ‘834 is drawn to degenerative joint disease in general, administration to intraarticular joints was known in the art as evidenced by Burch, and the claims of US ‘834 do not exclude, e.g., hand or spine joints.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,956,217, cited in the IDS dated 12/31/2020 in view of Burch et al. (“Burch”, US 8,420,600). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘217 comprise overlapping subject matter.  US ‘217 is drawn to a method of treating a joint condition comprising administering to an animal in need thereof an effective amount of a pharmaceutical composition comprising DA-DKP in a multidose regimen, wherein the time between doses in the multi-dose regiment is between 2 days and 6 weeks. Dependent claims include “wherein the joint condition is a joint disease”; “wherein the joint disease is a degenerative joint disease”; “wherein the degenerative joint disease is osteoarthritis”; . “wherein the joint condition is a joint injury”; “wherein the joint injury is at least one of a traumatic injury and a post-operative injury”; “wherein the joint injury is a repetitive strain injury”; “wherein the joint condition is inflammation”; “wherein the composition is administered by an administration route selected from the group consisting of local administration, topical administration, and injection”; “wherein administration by injection is by intra-articular injection”; “wherein the composition administered by intra-articular injection is a composition having a concentration of DA-DKP from about 50 μM to about 350 μM”; “wherein the composition further comprises N-acetyl-tryptophan (NAT), caprylic acid, caprylate or combinations thereof”; “wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from about 4 mM to about 20 mM”; “wherein the DA-DKP is in a composition prepared by removing albumin from a solution of a human serum albumin composition”; “wherein the step of removing the albumin comprises treating the human serum albumin composition by a separation method selected from the group consisting of ultrafiltration, sucrose gradient centrifugation, chromatography, salt precipitation, and sonication”; “wherein the step of removing comprises passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP”; “wherein the ultrafiltration membrane has a molecular weight cutoff of less than 50 kDa, less than 40 kDa, less than 30 kDa, less than 20 kDa, less than 10 kDa, less than 5 kDa or less than 3 kDa”; “wherein the composition further comprises NAT, caprylic acid, caprylate or combinations thereof”; “wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from about 4 mM to about 20 mM”; “wherein the pharmaceutical composition further comprises a second drug selected from the group consisting of an analgesic, an anti-inflammatory drug, and combinations thereof”; “wherein the number of doses in the multi-dose regimen is between 2 and 10”; “wherein the number of doses in the multi-dose regimen is between 2 and 8”; “wherein the number of doses in the multi-dose regimen is between 2 and 6”; “wherein the number of doses in the multi-dose regimen is between 2 and 4”; “wherein the number of doses in the multi-dose regimen is 3”; “ wherein the time between doses in the multi-dose regimen is between 2 days and 5 weeks”; “wherein the time between doses in the multi-dose regimen is between 2 days and 4 weeks”; “wherein the time between doses in the multi-dose regimen is between 2 days and 3 weeks”; “wherein the time between doses in the multi-dose regimen is between 1 week and 3 weeks”; “wherein the time between doses in the multi-dose regimen about is 2 weeks”. Another independent claim is drawn to a method of treating osteoarthritis, comprising administering, via intra-articular injection into an affected joint, a first dose, a second dose, and a third dose, wherein each of the first dose, the second dose, and the third dose comprises 4 mL of a  <5000 MW fraction of human serum albumin, and wherein the second dose is administered two weeks after the first dose and the third dose is administered two weeks after the second dose.
	US ‘217 does not expressly teach degenerative joint disease of spine or hand.
Burch et al. (“Burch”, US 8,420,600) teaches compositions and methods for relieving pain at a site in a human or animal by administering at a discrete site in a human or animal a dose of capsaicin in an amount effective to denervate the discrete site without eliciting an effect outside the discrete location.  Burch discloses method for attenuating pain in a joint in a human or animal, comprising:
injecting into an intraarticular space or intrasynovially in the joint of a human or animal in need thereof an effective amount of a capsaicinoid (an analgesic) at a joint afflicted with osteoarthritis in a pharmaceutically acceptable carrier for injection in an amount effective to attenuate pain emanating from the joint for at least one month, the effective amount being from about 1 μg to about 5000 μg of capsaicin or a therapeutically equivalent dose of a capsaicinoid other than capsaicin. The capsaicin is injected into the articular space or synovial fluid of a joint selected from the group consisting of knee, elbow, hip, sternoclavicular, temporomandibular, shoulder, hand, foot, spinal, carpal, tarsal, wrist, ankle, and intervertebral disk.
It would have been obvious to treat hand or spine degenerative disease by injecting the DA-DKP of US ‘217 to the corresponding intra-articular joints using the technique disclosed by Burch (US 8,420,600, e.g., claims). One of ordinary skill in the art would have been motivated to do so to administer to the intraarticular joint the active agent DA-DKP claimed by US’217 to treat hand and spine degenerative disease in a patient.  One of ordinary skill in the art would have had a reasonable expectation of success given that the method of US ‘217 is drawn to degenerative joint disease in general, administration to intraarticular joints was known in the art as evidenced by Burch, and US ‘217 does not exclude, e.g., hand or spine joints.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,342,793, cited in the IDS 12/31/2020, in view of Burch et al. (“Burch”, US 8,420,600).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘793 comprise overlapping subject matter. US ‘793 is drawn to a method of treating a joint condition comprising administering to an animal with a Kellgren-Lawrence Grade 4 pain score an effective amount of a pharmaceutical composition comprising DA-DKP prepared by removing albumin from a solution of a human serum albumin composition in a multi-dose regimen, wherein the number of doses in the multi-dose regimen is between 2 and 6 doses per 52 weeks. Dependent claims include: “wherein the joint condition is a joint disease”; “wherein the joint disease is a degenerative joint disease”; “wherein the degenerative joint disease is osteoarthritis”; “wherein the joint condition is a joint injury”; “wherein the joint injury is at least one of a traumatic injury and a post-operative injury”; “wherein the joint injury is a repetitive strain injury”; “wherein the joint condition is inflammation”; “wherein the composition is administered by an administration route selected from the group consisting of local administration, topical administration, and injection”; “wherein administration by injection is by intra-articular injection”; “wherein the composition administered by intra-articular injection is a composition having a concentration of DA-DKP from about 50 uM to about 350 uM”; “wherein the composition further comprises N-acetyl-tryptophan (NAT), caprylic acid, caprylate or combinations thereof”; “wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from about 4 mM to about 20 mM”; “wherein the step of removing the albumin comprises treating the human serum albumin composition by a separation method selected from the group consisting of ultrafiltration, sucrose gradient centrifugation, chromatography, salt precipitation, and sonication”; “wherein the step of removing comprises passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP”; “wherein the ultrafiltration membrane has a molecular weight cutoff of less than 50 kDa, less than 40 kDa, less than 30 kDa, less than 20 kDa, less than 10 kDa, less than 5 kDa or less than 3 kDa”; “wherein the composition further comprises NAT, caprylic acid, caprylate or combinations thereof”; “wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from about 4 mM to about 20 mM”; “wherein the pharmaceutical composition further comprises a second drug selected from the group consisting of an analgesic, an anti-inflammatory drug, and combinations thereof”; “wherein the number of doses in the multi-dose regimen is 5”; “wherein the time between doses in the multi-dose regimen is between 2 weeks and 12 weeks”; “wherein the time between doses in the multi-dose regimen is between 2 weeks and 8 weeks”; “wherein the time between doses in the multi-dose regimen is between 2 weeks and 6 weeks”; “wherein the time between doses in the multi-dose regimen is between 2 weeks and 4 weeks”; “wherein the time between doses in the multi-dose regimen is between 1 week and 3 weeks”; “wherein the time between doses in the multi-dose regimen about is 2 weeks”; “wherein the amount of each dose is between about 2 mL and about 6 mL”; “wherein the amount of each dose is about 4 mL”.
US ‘793 does not expressly teach degenerative joint disease of spine or hand.
Burch et al. (“Burch”, US 8,420,600) teaches compositions and methods for relieving pain at a site in a human or animal by administering at a discrete site in a human or animal a dose of capsaicin in an amount effective to denervate the discrete site without eliciting an effect outside the discrete location.  Burch discloses method for attenuating pain in a joint in a human or animal, comprising:
injecting into an intraarticular space or intrasynovially in the joint of a human or animal in need thereof an effective amount of a capsaicinoid (an analgesic) at a joint afflicted with osteoarthritis in a pharmaceutically acceptable carrier for injection in an amount effective to attenuate pain emanating from the joint for at least one month, the effective amount being from about 1 μg to about 5000 μg of capsaicin or a therapeutically equivalent dose of a capsaicinoid other than capsaicin. The capsaicin is injected into the articular space or synovial fluid of a joint selected from the group consisting of knee, elbow, hip, sternoclavicular, temporomandibular, shoulder, hand, foot, spinal, carpal, tarsal, wrist, ankle, and intervertebral disk.
It would have been obvious to treat hand or spine degenerative disease by injecting the DA-DKP of US ‘793 to the corresponding intra-articular joints using the technique disclosed by Burch (US 8,420,600, e.g., claims). One of ordinary skill in the art would have been motivated to do so to administer to the intraarticular joint the active agent DA-DKP claimed by US’894 to treat hand and spine degenerative disease in a patient.  One of ordinary skill in the art would have had a reasonable expectation of success given that the method of US ‘793 is drawn to degenerative joint disease in general, administration to intraarticular joints was known in the art as evidenced by Burch, and US ‘793 does not exclude, e.g., hand or spine joints.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,090,301 in view of Burch et al. (“Burch”, US 8,420,600).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘301 comprise overlapping subject matter. US ‘301 is drawn to a method of treating a joint disease comprising administering to an animal in need thereof an effective amount of a pharmaceutical composition comprising DA-DKP prepared by removing albumin from a solution of a human serum albumin composition in a multi-dose regimen, wherein the composition is administered once every three months and wherein the number of doses is from 2 to 10 doses.
Dependent claims include: “”the method of claim 1, wherein the joint disease is a degenerative joint disease”; “the method of claim 2, wherein the degenerative joint disease is osteoarthritis”; “the method of claim 1, wherein the composition administered by intra-articular injection is a composition having a concentration of DA-DKP from about 50 μM to about 350 μM”; “the method of claim 1, wherein the composition further comprises N-acetyl-tryptophan (NAT), caprylic acid, caprylate or combinations thereof”; “the method of claim 5, wherein the composition is a composition having a concentration of NAT, caprylic acid, caprylate or combinations thereof from about 4 mM to about 20 mM”; “the method of claim 1, wherein the step of removing the albumin comprises treating the human serum albumin composition by a separation method selected from the group consisting of ultrafiltration, sucrose gradient centrifugation, chromatography, salt precipitation, and sonication”; “the method of claim 7, wherein the step of removing comprises passing the human serum albumin composition over an ultrafiltration membrane with a molecular weight cut off that retains the albumin, and wherein the resulting filtrate comprises DA-DKP”; “the method of claim 8, wherein the ultrafiltration membrane has a molecular weight cutoff of less than 50 kDa, less than 40 kDa, less than 30 kDa, less than 20 kDa, less than 10 kDa, less than 5 kDa or less than 3 kDa”; “the method of claim 1, wherein the pharmaceutical composition further comprises a second drug selected from the group consisting of an analgesic, an anti-inflammatory drug, and combinations thereof”; “the method of claim 1, wherein the amount of each dose is between about 2 mL and about 6 mL”; “the method of claim 1, wherein the amount of each dose is about 4 mL”; “the method of claim 1, wherein the animal has a Kellgren-Lawrence Grade 4 pain score before administration.”. Another independent claim is “a method of treating a joint condition comprising administering to an animal in need thereof an effective amount of a pharmaceutical composition comprising DA-DKP prepared by removing albumin from a solution of a human serum albumin composition in a multi-dose regimen, wherein the number of doses is from 2 to 10 doses.” Dependent claims include: “the method of claim 14, wherein the joint condition is a joint injury”; “the method of claim 15, wherein the joint injury is at least one of a traumatic injury and a post-operative injury”; “the method of claim 15, wherein the joint injury is a repetitive strain injury.” Another independent claim is drawn to “a method of treating joint inflammation comprising administering to an animal in need thereof an effective amount of a pharmaceutical composition comprising DA-DKP prepared by removing albumin from a solution of a human serum albumin composition in a multi-dose regimen, wherein the composition is administered once every three months and wherein the number of doses is from 2 to 10 doses”; “the method of claim 18, wherein the amount of each dose is between about 2 mL and about 6 mL”; “the method of claim 18, wherein the animal has a Kellgren-Lawrence Grade 4 pain score before administration.”
US ‘301 does not expressly teach degenerative joint disease of spine or hand.
Burch et al. (“Burch”, US 8,420,600) teaches compositions and methods for relieving pain at a site in a human or animal by administering at a discrete site in a human or animal a dose of capsaicin in an amount effective to denervate the discrete site without eliciting an effect outside the discrete location.  Burch discloses method for attenuating pain in a joint in a human or animal, comprising:
injecting into an intraarticular space or intrasynovially in the joint of a human or animal in need thereof an effective amount of a capsaicinoid (an analgesic) at a joint afflicted with osteoarthritis in a pharmaceutically acceptable carrier for injection in an amount effective to attenuate pain emanating from the joint for at least one month, the effective amount being from about 1 μg to about 5000 μg of capsaicin or a therapeutically equivalent dose of a capsaicinoid other than capsaicin. The capsaicin is injected into the articular space or synovial fluid of a joint selected from the group consisting of knee, elbow, hip, sternoclavicular, temporomandibular, shoulder, hand, foot, spinal, carpal, tarsal, wrist, ankle, and intervertebral disk.
It would have been obvious to treat hand or spine degenerative disease by injecting the DA-DKP of US ‘301 to the corresponding intra-articular joints using the technique disclosed by Burch (US 8,420,600, e.g., claims). One of ordinary skill in the art would have been motivated to do so to administer to the intraarticular joint the active agent DA-DKP claimed by US’301 to treat hand and spine degenerative disease in a patient.  One of ordinary skill in the art would have had a reasonable expectation of success given that the method of US ‘301 is drawn to degenerative joint disease in general, administration to intraarticular joints was known in the art as evidenced by Burch, and US ‘301 does not exclude, e.g., hand or spine joints.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 28-40, 43-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-28 of U.S. Patent No. 11,389,512 in view of Burch et al. (“Burch”, US 8,420,600).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘512 comprise overlapping subject matter. US ‘512 is drawn to “a method of treating an individual for a degenerative joint disease, the method comprising administering to an individual in need thereof an effective amount of a pharmaceutical composition comprising a LMWF of HSA, wherein the LMWF of HSA comprises DA-DKP, N-acetyl tryptophan and caprylic acid, wherein the individual is not administered a COX-2 antagonist within the period of time ranging from about 48 hours before to about 48 hours after administration of the pharmaceutical composition, wherein the individual receiving the pharmaceutical composition is not administered a COX-2 antagonist during the period of time in which at least one active ingredient in the pharmaceutical composition exerts its effect”.
Dependent claims include “the method of claim 23, wherein the LMWF of HSA contains components having a molecular weight of less than 5000 Da”; “the method of claim 23, wherein the LMWF of HSA contains components having a molecular weight less than 3000 Da”; “the method of claim 23, wherein the individual receiving the pharmaceutical composition is not administered a COX-2 antagonist within a time period of at least about 10 days prior to administration of the pharmaceutical composition”; “the method of claim 23, wherein the individual receiving the pharmaceutical composition is not administered a COX-2 antagonist within a time period of at least about two months after administration of a pharmaceutical composition of the invention”; “the method of claim 23, wherein the COX-2 antagonist is selected from the group consisting of acetylsalicylic acid (aspirin), 2-(4-isobutylphenyl)propanoic acid (ibuprofen), N-(4-hydroxyphenyl)ethanamide (paracetamol), (S)-6-methoxy-α-methyl-2-naphthaleneacetic acid (naproxen), 2-[(2,6-dichlorophenyl)amino] benzeneacetic acid (diclofenac), 4-[5-(4-methylphenyl)-3-(trifluoromethyl)-1H-pyrazol-1-yl] benzenesulfonamide (celecoxib), 4-[4-(methyl sulfonyl)phenyl]-3-phenyl-2(5H)-furanone (rofecoxib), and 4-(5-Methyl-3-phenylisoxazol-4-yl)benzolsulfonamid (valdecoxib)”. 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. (MPEP 2113). In the instant case, the claims do not specify how the fraction of albumin is obtained. However, the molecular weight of the fraction overlaps with instant fractions obtained by ultrafiltration. Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."” (MPEP 2144).
US ‘512 does not expressly teach degenerative joint disease of spine or hand.
Burch et al. (“Burch”, US 8,420,600) teaches compositions and methods for relieving pain at a site in a human or animal by administering at a discrete site in a human or animal a dose of capsaicin in an amount effective to denervate the discrete site without eliciting an effect outside the discrete location.  Burch discloses method for attenuating pain in a joint in a human or animal, comprising:
injecting into an intraarticular space or intrasynovially in the joint of a human or animal in need thereof an effective amount of a capsaicinoid (an analgesic) at a joint afflicted with osteoarthritis in a pharmaceutically acceptable carrier for injection in an amount effective to attenuate pain emanating from the joint for at least one month, the effective amount being from about 1 μg to about 5000 μg of capsaicin or a therapeutically equivalent dose of a capsaicinoid other than capsaicin. The capsaicin is injected into the articular space or synovial fluid of a joint selected from the group consisting of knee, elbow, hip, sternoclavicular, temporomandibular, shoulder, hand, foot, spinal, carpal, tarsal, wrist, ankle, and intervertebral disk.
It would have been obvious to treat hand or spine degenerative disease by injecting the DA-DKP of US ‘512 to the corresponding intra-articular joints using the technique disclosed by Burch (US 8,420,600, e.g., claims). One of ordinary skill in the art would have been motivated to do so to administer to the intraarticular joint the active agent DA-DKP claimed by US’512 to treat hand and spine degenerative disease in a patient.  One of ordinary skill in the art would have had a reasonable expectation of success given that the method of US ‘512 is drawn to degenerative joint disease in general, administration to intraarticular joints was known in the art as evidenced by Burch, and US ‘512 does not exclude, e.g., hand or spine joints.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest prior art is Bar-Or et al. (US2012/0172294) in view of Bar-Or et al. (US 2010/0143338), Nakamura et al (Osteoarthritis and Cartilage, 1999, cited in the IDS dated 12/31/2020) and Tascioglu et al. (Clinical Rheumatology, 2003, cited in the IDS dated 12/31/2020). The references do not anticipate nor make prima facie obvious the instantly claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 11/2022